16‐1271 
      Fratello v. Archdiocese of New York 



      16‐1271 
      Fratello v. Archdiocese of New York 
       
       
 1                           UNITED STATES COURT OF APPEALS 
 2                                 FOR THE SECOND CIRCUIT 
 3                                                                   August Term, 2016 
 4                                        (Argued:  March 7, 2017      Decided:  July 14, 2017) 
 5                                                                   Docket No. 16‐1271 

 6                                                                                            
 7                                                                              
 8                                                                   JOANNE FRATELLO, 
 9                                                                   Plaintiff‐Appellant, 

10                                                                            v. 

11                            ARCHDIOCESE OF NEW YORK, ST. ANTHONYʹS SHRINE CHURCH,  
12                                         AND ST. ANTHONYʹS SCHOOL, 
13                                             Defendants‐Appellees.* 
14                                                                                            
15    Before:                      SACK and LOHIER, Circuit Judges, and WOODS, District Judge.** 

16                  The plaintiff is a former principal of a Roman Catholic school who claims 

17    that she was terminated from that position on the basis of unlawful gender 

18    discrimination and retaliation.  The sole question on appeal is whether the 

19    United States District Court for the Southern District of New York (Cathy Seibel, 

                                                                  
         The Clerk of Court is respectfully directed to amend the official caption in this case to 
          *

      conform with the caption above. 
       ** Judge Gregory H. Woods, of the United States District Court for the Southern 

      District of New York, sitting by designation. 



                                                                              1 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1    Judge) erred in awarding the defendants summary judgment on the ground that 

 2    the plaintiffʹs employment‐discrimination claims are barred by the ʺministerial 

 3    exception,ʺ a doctrine based on the First Amendment that precludes such claims 

 4    by ʺministersʺ against the religious groups that employ them.  We conclude that 

 5    the plaintiffʹs claims are barred because she is a minister within the meaning of 

 6    the exception.  Although her formal title was not inherently religious, the record 

 7    reflects that, as part of her job responsibilities, she held herself out as a spiritual 

 8    leader of the school and performed many religious functions to advance its 

 9    religious mission.  Accordingly, the district courtʹs judgment is: 

10          AFFIRMED.  

11                                             MICHAEL DAVID DIEDERICH, JR., Stony 
12                                             Point, NY, for Plaintiff‐Appellant. 
13                                             ERIC C. RASSBACH (Lori Halstead 
14                                             Windham, Daniel H. Blomberg; James P. 
15                                             McCabe, Roderick J. Cassidy, Archdiocese 
16                                             of New York, New York, NY; Kenneth A. 
17                                             Novikoff, Barry I. Levy, Rivkin Radler LLP, 
18                                             Uniondale, NY, on the brief), The Becket 
19                                             Fund for Religious Liberty, Washington, 
20                                             D.C., for Defendants‐Appellees. 
21                                             Leslie Griffin, UNLV William S. Boyd 
22                                             School of Law, Las Vegas, NV (on the brief), 
23                                             for amici curiae Call to Action, DignityUSA, 
24                                             FutureChurch, The National Coalition of 
25                                             American Nuns, New Ways Ministry, and 
26                                             Voice of the Faithful. 
                                                  2 
       
                                                                                             16‐1271 
                                                                 Fratello v. Archdiocese of New York 
                                                                                                     
 1                                          Stephen Bergstein, Bergsten & Ullrich, LLP, 
 2                                          New Paltz, NY (on the brief), for amicus 
 3                                          curiae National Employment Lawyers 
 4                                          Association/New York. 
 5                                          Victoria Dorfman, Todd Geremia, Lauren 
 6                                          Pardee Ruben, Jones Day, New York, NY 
 7                                          (on the brief), for amici curiae Douglas Laycock, 
 8                                          Michael W. McConnell, Thomas C. Berg, Carl 
 9                                          H. Esbeck, Richard W. Garnett, Paul Horwitz, 
10                                          and John D. Inazu. 
11                                          Paul J. Zidlicky, Sidley Austin LLP, 
12                                          Washington, D.C. (on the brief), for amici 
13                                          curiae Carmelite Sisters of the Most Sacred 
14                                          Heart of Los Angeles and Sisters of the 
15                                          Presentation of the Blessed Virgin Mary. 
16                                          Erik W. Stanley, Jeremiah Galus, Alliance 
17                                          Defending Freedom, Scottsdale, AZ (on the 
18                                          brief), for amicus curiae Orthodox Church in 
19                                          America. 
20    SACK, Circuit Judge: 

21          Plaintiff‐appellant Joanne Fratello, former principal of a Roman Catholic 

22    school, alleges that she was terminated from that position on the basis of 

23    unlawful gender discrimination and retaliation.  The defendants—the school, the 

24    church, and the archdiocese—moved for summary judgment on the ground that 

25    these claims are barred by the ʺministerial exception,ʺ a doctrine that precludes, 

26    on First Amendment grounds, employment‐discrimination claims by ʺministersʺ 

27    against the religious organizations that employ or formerly employed them.  The 


                                               3 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1    United States District Court for the Southern District of New York (Cathy Seibel, 

 2    Judge) awarded the defendants summary judgment on that basis.  The sole 

 3    question on appeal is whether Fratello is a ʺministerʺ within the meaning of the 

 4    exception, a conclusion that would preclude her employment‐discrimination 

 5    claims against the defendants. 


 6          Although we have previously recognized a ministerial exception for 

 7    employment‐discrimination claims, this is our first occasion to address the 

 8    doctrine since the Supreme Courtʹs unanimous decision in Hosanna‐Tabor 

 9    Evangelical Lutheran Church & School v. EEOC, 565 U.S. 171, 188 (2012) 

10    (recognizing a ministerial exception for employment‐discrimination claims).  In 

11    light of that decision, we conclude that in determining whether the ministerial 

12    exception bars an employment‐discrimination claim against a religious 

13    organization, the only question is whether the employee qualifies as a ʺministerʺ 

14    within the meaning of the exception.  See id. at 190‐91.  In this regard, Hosanna‐

15    Tabor instructs us to assess a broad array of relevant ʺconsiderations,ʺ including 

16    but not limited to (1) the employeeʹs ʺformal title,ʺ (2) ʺthe substance reflected in 

17    that title,ʺ (3) the employeeʹs ʺuse of th[e] title,ʺ and (4) ʺthe important religious 

18    functions she performed.ʺ  Id. at 192.  


                                                 4 
       
                                                                                             16‐1271 
                                                                 Fratello v. Archdiocese of New York 
                                                                                                     
 1          Applying these principles here, we conclude that the ministerial exception 

 2    bars Fratelloʹs employment‐discrimination claims because in her role as principal 

 3    she was a minister within the meaning of the exception.  Although her formal 

 4    title was not inherently religious, we think that the record clearly establishes that 

 5    she held herself out as a spiritual leader of the school, and that she performed 

 6    many significant religious functions to advance its religious mission.  She was 

 7    thus a ʺministerʺ for purposes of the exception. 


 8                                      BACKGROUND 

 9          Fratello was employed by St. Anthonyʹs School (the ʺSchoolʺ), a Roman 

10    Catholic elementary school located in Nanuet, New York.  She served as the 

11    Schoolʹs principal from 2007 until 2011, when the School declined to renew her 

12    contract.  She claims employment discrimination by the School, St. Anthonyʹs 

13    Shrine Church (the ʺChurchʺ), and the Archdiocese of New York (the 

14    ʺArchdioceseʺ), alleging that her employment was terminated on the basis of 

15    gender discrimination and in retaliation for her reporting the alleged 

16    discrimination, in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. 

17    § 2000e et seq., and New York State Executive Law § 296.  The defendants argue 

18    as an affirmative defense that the ministerial exception bars these claims. 


                                                5 
       
                                                                                                      16‐1271 
                                                                          Fratello v. Archdiocese of New York 
                                                                                                              
 1    A. Mission of Archdiocese Schools 

 2                  The Archdiocese is a constituent entity of the Roman Catholic Church 

 3    covering ten counties in southern New York.1  It is led by an Archbishop, 

 4    currently Timothy Cardinal Dolan.  According to the Administrative Manual for 

 5    its schools (the ʺManualʺ), the Archdiocese has for more than two centuries 

 6    provided elementary schools for ʺethnically and economically diverse student 

 7    population[s] in urban and suburban settings.ʺ  Manual, Chapter I: Goals, 

 8    Mission and Aim of Catholic Education in the Archdiocese, at Appʹx at 121.  


 9                  The Manual sets forth the principles on which the School and others 

10    within the Archdiocese are to operate.2  According to the Manual, the 

11    ʺfoundation and missionʺ of these schools is ʺformation in the faith, for the lived 

12    experience of Gospel values and for the preservation of Catholic culture.ʺ  Id., at 

13    Appʹx at 122.  They seek to train students ʺto be disciples of Jesus Christ who will 


                                                                  
         Nanuet, New York, where the School is located, is in Rockland County in the 
          1

      northern suburbs of New York City. 

         Because we give significant weight to the provisions of the Manual, we first caution 
          2

      that its contents establish very little by themselves.  What is significant is that the 
      Manual undisputedly governed the operation of the School, and that those who 
      operated the School regarded the Manual as authoritative and generally sought to 
      conform to the practices and standards that it espoused. 


                                                                     6 
       
                                                                                                      16‐1271 
                                                                          Fratello v. Archdiocese of New York 
                                                                                                              
 1    live [by] their faith and provide intelligent, creative, and generous service to the 

 2    human community.ʺ  Id., at Appʹx at 121.3  The schools are told to advance their 

 3    mission through, among other things, the ʺexplicit study of the Catholic faith.ʺ  

 4    Id., at Appʹx at 121; see also id. ¶ 104, at Appʹx at 123 (ʺGospel teaching . . . is the 

 5    fundamental element in the educative process . . . .ʺ).  Indeed, religion is taught 

 6    in Archdiocese schools at every grade level, through eighth grade, as a distinct 

 7    class treated administratively in the same manner as those on other academic 

 8    subjects. 

 9                  The Manual states that the Cardinal Archbishop is ʺ[u]ltimate[ly] 

10    responsib[le]ʺ for meeting these goals.  Id. ¶ 200, at Appʹx at 125.  He ʺdelegates 

11    responsibility for representing him in administrative and educational matters to 

12    the Secretary for Education and the Superintendent of Schools.ʺ  Id.  Specific local 

13    schools are entrusted to the Parish Pastor, who ʺdelegates the immediate 

14    direction of the school and its instructional program to the principal.ʺ  Id. ¶ 300, 

15    at Appʹx at 128.  

                                                                  
         The Schoolʹs website similarly states that its mission ʺis to provide a high‐quality, 
          3

      educational experience that enhances each childʹs spiritual, emotional, intellectual and 
      social growth.  [Its] faculty and staff prepare [its] students to become future leaders and 
      responsible stewards of Godʹs creation.ʺ  About Us, ST. ANTHONY SCHOOL, 
      http://www.stanthonyschoolnanuet.org/about‐us/ (last visited May 19, 2017). 


                                                                     7 
       
                                                                                              16‐1271 
                                                                  Fratello v. Archdiocese of New York 
                                                                                                      
 1    B. Principalʹs Role 

 2           The Manual begins with a cover letter from Edward Cardinal Egan (the 

 3    late former Archbishop) to principals of Archdiocese schools.  It describes 

 4    ʺprincipals in the [Archdiocese] schoolsʺ as ʺhaving accepted the vocation and 

 5    challenge of leadership in Catholic education.ʺ  Cover Letter from Edward 

 6    Cardinal Egan (Dec. 2006), at Appʹx at 110.  It further states that (1) the 

 7    ʺprincipals . . . are providing splendid leadership to [] teachers and staff and 

 8    excellent academic and spiritual formation to [] studentsʺ; and (2) principals 

 9    ʺmust fulfillʺ ʺadministrative tasks . . . providing the structure needed to carry 

10    out the vital work of Catholic education . . . infused with the Catholic Faith and 

11    values that are so needed by the young people who come to [Archdiocese 

12    schools].ʺ  Id. 

13           The Manual also explicates the principalʹs job description:  ʺThe principal 

14    is the Catholic leader and the administrative head of the school [who] is 

15    responsible for the effective operation of the school as an educational institution 




                                                 8 
       
                                                                                                        16‐1271 
                                                                            Fratello v. Archdiocese of New York 
                                                                                                                
 1    within the total [P]arish educational program.ʺ  Manual ¶ 320, at Appʹx at 132.                     4



 2    The principal provides ʺCatholic leadershipʺ by: 

 3                  [1]  cooperat[ing]  with  the  [P]astor  in  recruiting  and  maintaining  a 
 4                  staff  committed  to  the  goals  of  a  Catholic  school;  [2]  cooperat[ing] 
 5                  with  the  [P]astor  in  his  religious  ministry  to  the  students;  [3] 
 6                  ensur[ing]  adherence  to  the  curriculum  guidelines,  Guidelines  for 
 7                  Catechesis,  1998;  [4]  monitor[ing]  the  acquisition  of  catechetical 
 8                  certification  for  teachers  of  religion[;]  [5]  direct[ing]  the 
 9                  implementation  of  the  religious  education  program[;]  . . .  [6] 
10                  commit[ing]  to  the  mission  of  evangelization[;]  [7]  involv[ing]  the 
11                  staff in formulating plans that enable the school to meet its religious 
12                  goals;  [8]  provid[ing]  opportunities  for  student,  faculty,  and  parent 
13                  participation in liturgical and paraliturgical services; [9] intitiat[ing] 
14                  programs that inculcate an attitude and foster the practice of service 
15                  to others; [10] motivat[ing] the students to take an active part in the 
16                  life of the [P]arish; [11] promot[ing] in faculty, students, and parents 
17                  the  concept  of  the  school  as  a  community  of  faith;  [12]  provid[ing] 
18                  opportunities for the practice of this concept; [and 13] cooperat[ing] 
19                  with  the  [P]arish  council  by  attending  council  meetings  and  by 
20                  keeping the council informed of school matters.  

21    Id. ¶ 322, at Appʹx at 133.  In fulfilling these duties, the principal is to provide 

22    ʺessentialʺ instruction to new teachers on the ʺCatholic identity of the school,ʺ id. 

23    ¶ 430, at Appʹx at 154, and ensure that all teachers understand that ʺ[t]he Church 
                                                                  
          The principalʹs day‐to‐day responsibilities include ʺ[p]ersonnel [m]anagement,ʺ 
          4

      ʺ[o]ffice [m]anagement,ʺ ʺ[p]ublic and [c]ommunity [r]elations,ʺ ʺ[b]udget and [f]iscal 
      [m]anagement,ʺ ʺ[t]eacher [d]evelopment,ʺ and ʺ[e]valuation of [s]tudents.ʺ  Manual 
      ¶¶ 324, 326, at Appʹx at 134‐36.  ʺ[T]he principal does not [typically] assume any 
      teaching responsibilities[,]ʺ but may do so ʺ[i]n some instances . . . provided that [it] 
      does not interfere with the principalʹs responsibility for administering and supervising 
      the total instructional program.ʺ  Id. ¶ 320, at Appʹx at 132. 


                                                                     9 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    puts its trust in themʺ to provide ʺfaith educationʺ and help students ʺintegrat[e] 

 2    . . . the Gospelʺ into daily life, id. ¶ 106, at Appʹx at 123. 


 3                  The Manual further instructs that the principal should implement the 

 4    ʺCatholic Values Infusion Program[,] . . . a very conscious and collaborative way 

 5    for the principal to fulfill the mission of transmitting Catholic values, culture and 

 6    traditions to each succeeding generation, to fulfill the essential purpose of a 

 7    Catholic school and to assist faculties to do the same.ʺ  Id. ¶ 326, at Appʹx at 136.  

 8    Under this program, the principal serves as: (1) a ʺ[s]piritual [l]eaderʺ who 

 9    ʺbear[s] the responsibility of integrating Gospel values into the vision, goals, 

10    policies and practices, life, and curriculum of the school,ʺ Catholic Education 

11    Community: A Values Integration Program (ʺValues Integration Programʺ) at 12, 

12    at Supp. Appʹx at 56; (2) a ʺ[t]radition [b]earerʺ who ʺmodel[s] the Catholic 

13    values [that are] central to the spirit of the Catholic school,ʺ id. at 13, at Supp. 

14    Appʹx at 57; and (3) the ʺprime communicator of the messageʺ who ʺpromote[s] 

15    the values of the Catholic school,ʺ id. at 14, at Supp. Appʹx at 58.5 



                                                                  
         According to Fratello, though, the School did not seek to proselytize or indoctrinate 
          5

      non‐Catholic students.  See Fratello Decl. ¶¶ 24‐25, at Appʹx at 294.  Assuming that to be 
      so, it is not material to our decision here. 


                                                                     10 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1                  Applicants for principal positions must meet several religious 

 2    qualifications.  First, they must be ʺpracticing Catholic[s] in union with Rome, 

 3    with a commitment to the teachings of the Church and to the development of 

 4    Christian spirit and a community of faith within a school.ʺ  Manual ¶ 328, at 

 5    Appʹx at 138.  Second, applicants should ʺ[c]omplet[e] . . . Levels I and II of the 

 6    Catechist Certification Programʺ at least ʺby the [end] of their fourth year of 

 7    service.ʺ  Id., at Appʹx at 138.6  Third, they ʺmust demonstrate proficiencyʺ in a 

 8    number of religious areas: ʺ[e]mbody[ing] Christ‐centered principles,ʺ 

 9    ʺ[e]ncourag[ing] the spiritual growth . . . of each and every student,ʺ 

10    ʺ[e]xercis[ing] spiritual leadership to ensure a thriving Catholic school 

11    community,ʺ and ʺpromot[ing] Catholic education.ʺ  Official Job Summary and 

12    Qualifications for Archdiocese School Principal (ʺJob Summary and 

13    Qualificationsʺ), at Appʹx at 243. 


                                                                  
         Fratello asserts that the certification requirement is ʺaspirationalʺ and ʺnot strictly 
          6

      enforcedʺ by the Archdiocese.  Pl.ʹs Resp. & Counterstatement to Defs.ʹ Rule 56.1 
      Statement ¶ 18, at Appʹx at 307.  She also asserts that, although she is Catholic, her 
      ʺacademic credentials are in education, and she has no formal training in religion or 
      theology.ʺ  Pl.ʹs Rule 56.1 Statement in Support of Cross‐Motion to Strike Ministerial 
      Immunity Defense ¶ 4, at Appʹx at 344.  We, like the district court, ʺassume . . . that [the] 
      certification requirement was not strictly enforced,ʺ at least with respect to Fratello.  
      Fratello v. Roman Catholic Archdiocese of N.Y., 175 F. Supp. 3d 152, 166 (S.D.N.Y. 2016). 


                                                                     11 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    C. Fratello as Principal 

 2                  In March 2007, Fratello applied to be the Schoolʹs principal with a letter 

 3    drawing attention to her then‐job as ʺa Principal . . . at St. Joseph Schoolʺ (another 

 4    school in the Archdiocese) and her ʺstrong Catholic faith.ʺ  Letter from Fratello to 

 5    the School (Mar. 23, 2007), at Appʹx at 191.  She provided her references a 

 6    recommendation form indicating that she was applying for an ʺimportant 

 7    leadership roleʺ within the Archdiocese.  Reference Request (July 10, 2006), at 

 8    Appʹx at 190.  


 9                  In 2007, Fratello was interviewed by the Archdioceseʹs Principal Search 

10    Committee (the ʺCommitteeʺ), Decl. of Cathleen Cassel7 (ʺCassel Decl.ʺ) ¶¶ 5‐13, 

11    at Supp. Appʹx at 29‐31, which 

12                  strived to hire Principals with strong Christian values, dedicated [to] 
13                  providing  teachers  and  students  with  instruction  in  religious  truth 
14                  and  value,  maintaining  a  set  of  educational  policies  [that]  are  in 
15                  conformity  with  the  religious  beliefs  and  moral  standards  of  the 
16                  Archdiocese[,]  and  further  fostering  an  educational  environment 
17                  [that] teaches students how to live in accordance with the teachings 
18                  of Jesus. 

19    Id. ¶ 10, at Supp. Appʹx at 30.8   

                                                                  
          Cassel was at the relevant time ʺa member of the . . . Committee,ʺ and is now ʺthe 
          7

      Regional Superintendent for Rockland County for the [Archdiocese].ʺ Cassel Decl. ¶¶ 1, 
      5, at Supp. Appʹx at 28‐29. 


                                                                     12 
       
                                                                                                                                                                     16‐1271 
                                                                                                                                         Fratello v. Archdiocese of New York 
                                                                                                                                                                                                     
 1                  Later that year, Fratello was hired and signed a one‐year ʺContract of 

 2    Employment for Lay Principalsʺ (the ʺLay Contractʺ) with the School, subject to 

 3    annual renewal.  It provided, among other things, that ʺ[t]he principal recognizes 

 4    the religious nature of the Catholic school[,] and . . . the [School] retains the right 

 5    to dismiss [the] principal for immorality, scandal, disregard or disobedience of 

 6    the [Archdioceseʹs] polices or rules . . . , or rejection of the official teaching, 

 7    doctrine or laws of the Roman Catholic Church.ʺ  Lay Contract ¶ 3(d), at Appʹx at 

 8    85. 


 9              1. Religious Job Functions 

10                  Shortly after becoming principal, Fratello implemented a new prayer 

11    system within the School.  Every school‐day morning, Fratello hosted an eighth‐

12    grade student to pray over a loudspeaker system heard in all the classrooms, and 

13    at the end of the prayer, she proclaimed, ʺPraise to you Lord Jesus Christ.ʺ  



                                                                                                                                                                                                      
         When interviewing principal candidates, the Committee generally asked some form 
          8

      of the following questions:  (1) ʺWhat is your personal relationship with the church?ʺ  
      (2) ʺWhy do you want to be Principal of [a] Catholic School (as opposed to a secular 
      private school)?ʺ  (3) ʺWhat is your relationship with the Pastor and the parents at the 
      current school you work in?ʺ  (4) ʺWhat do you think is a good religion lesson?ʺ  
      (5) ʺWhat would you do at the school to implement communal prayer?ʺ  Cassel Decl. 
      ¶ 11, at Supp. Appʹx at 30. 


                                                                                                   13 
       
                                                                                                            16‐1271 
                                                                                Fratello v. Archdiocese of New York 
                                                                                                                    
1    Declaration of AnnMarie Weber  (ʺWeber Decl.ʺ) ¶ 8, at Supp. Appʹx at 82.  The 
                                                                    9



2    student then read another prayer and concluded by reciting the ʺOur Fatherʺ 

3    prayer (or the ʺLordʹs Prayerʺ).  Id.10 


4                  Fratello also communicated religious messages over the Schoolʹs 

5    loudspeaker system during various holiday seasons.  On Fridays in October, 

6    Fratello celebrated the Feast of Our Lady of the Rosary by reciting over the 

7    loudspeaker the ʺOur Fatherʺ prayer, ten ʺHail Maryʺ prayers,11 and one ʺGlory 




                                                                 
          Weber was ʺemployed as the Administrative Assistant to the Principal of [the School] 
         9

     . . . throughout [Fratelloʹs] entire tenure with the School,ʺ and remains employed in that 
     position.  Weber Decl. ¶ 1, at Supp. Appʹx at 80. 

         10    One articulation of the prayer: 

                   Our  Father,  Who  art  in  Heaven,  hallowed  be  Thy  name;  Thy  Kingdom 
                   come, Thy will be done on earth as it is in Heaven.  Give us this day our 
                   daily  bread;  and  forgive  us  our  trespasses  as  we  forgive  those  who 
                   trespass  against  us;  and  lead  us  not  into  temptation,  but  deliver  us  from 
                   evil.  Amen. 

     Weber Decl. ¶ 8, at Supp. Appʹx at 82. 

        One articulation:  ʺHail Mary, full of grace, the Lord is with thee; Blessed art thou 
         11

     among women, and blessed is the fruit of thy womb, Jesus.  Holy Mary, Mother of God, 
     pray for us sinners, now and at the hour of death.  Amen.ʺ  Weber Decl. ¶ 11, at Supp. 
     Appʹx at 83. 


                                                                        14 
      
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    Beʺ prayer.   Id. ¶ 11, at Supp. Appʹx at 83.  ʺ[O]n most school days in December 
                                12



 2    during the Advent season,ʺ she ʺread [over the loudspeaker system] the story of 

 3    the ʹJesse Treeʹʺ to ʺhelp[] students connect the custom of decorating Christmas 

 4    trees to the events leading to Jesusʹ birth,ʺ and to illustrate ʺthe faithfulness of 

 5    God.ʺ  Declaration of Sister Lynn Ann Lewis13 (ʺSister Lewis Decl.ʺ) ¶ 13, at 

 6    Appʹx at 97‐98.  


 7                  Fratello also played a significant role in planning and executing religious 

 8    assemblies for students.  She supervised and approved the selection of hymns, 

 9    decorations, and lay persons to recite prayers at annual special Masses held in 

10    November and May.  And at the end of each school year, she delivered a 

11    religious message from the church pulpit to the graduating eighth‐grade class 

12    and prayed for Godʹs blessing on them. 


13                  In a yearbook message, Fratello congratulated students on their spiritual 

14    growth and adherence to Catholic teaching.  She also drafted a monthly 

15    newsletter that, among other things, invited School families to join her at Mass, 
                                                                  
          One articulation:  ʺGlory Be to the Father, and to the Son, and to the Holy Spirit.  As 
          12

      it was in the beginning, is now, and ever shall be, world without end.  Amen.ʺ  Weber 
      Decl. ¶ 11, at Supp. Appʹx at 83. 

          Sister Lewis is a Dominican Sister who has been a first‐grade teacher at the School 
          13

      since 1970.  Sister Lewis Decl. ¶¶ 1, 4, at Appʹx at 95‐96. 

                                                                     15 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    expressed her enthusiasm for studentsʹ receptiveness to the Catholic faith, and 

 2    encouraged studentsʹ extracurricular spiritual growth.  Although she did not 

 3    herself act as a teacher, she frequently supervised teachers in their instruction of 

 4    the Catholic faith and directed the content of the religious curriculum, including 

 5    the selection of all instructional materials and textbooks. 


 6              2. Evaluations 

 7                  In Spring 2008, at the end of her first term as principal, Fratelloʹs 

 8    performance was evaluated by ʺthe Superintendent, the Pastor of the Church and 

 9    the teachers based on the Principalʹs ability to perform as (i) a Religious Leader; 

10    (ii) an Instructional Leader; (iii) a Communicator; and (iv) [an] Administrator.ʺ  

11    Declaration of Mary Jane Daley14 (ʺDaley Decl.ʺ) ¶ 21, at Appʹx at 106. 


12                  The Pastorʹs evaluation assessed, among other things, whether Fratello: 

13    (1) ʺfoster[ed] a Christian atmosphere which enable[d] staff and students to 

14    achieve their potentialʺ; (2) ʺg[a]ve[] priority to a comprehensive religious 

15    education program by [] implementing Archdiocesan guidelines[,] encouraging 

16    communal worship,ʺ  and ʺsupporting service‐oriented activitiesʺ; (3) ʺensure[d] 


                                                                  
         Daley has been ʺthe Regional Superintendentʺ since 2008, and was previously an 
          14

      Archdiocese school principal.  Daley Decl. ¶ 1, at Appʹx at 100. 

                                                                     16 
       
                                                                                             16‐1271 
                                                                 Fratello v. Archdiocese of New York 
                                                                                                     
 1    that religion classes [were] taught by knowledgeable and committed Catholicsʺ; 

 2    (4) ʺencourage[d] teachers to obtain Archdiocesan catechetical certificationʺ; 

 3    (5) ʺprovide[d] for religious growth among staff membersʺ; (6) ʺensure[d] the 

 4    implementation of the Catholic Values Integration Program in curriculum and all 

 5    other aspects of school lifeʺ; (7) ʺuph[e]ld[] and strengthen[ed] the [Schoolʹs] 

 6    Catholic identityʺ; (8) ʺencourage[d] and support[ed] a strong program of 

 7    evangelizationʺ; and (9) ʺprovide[d] a variety of opportunities for faculty to meet 

 8    as a Christian community.ʺ  Pastorʹs Evaluation of Principal (the ʺPastor 

 9    Evaluationʺ) at 1‐2, at Appʹx at 198‐99.  Fratello received high marks in many of 

10    these categories.  Id. 


11           Fratelloʹs other evaluators commended her for ʺrenewing the Catholic 

12    [i]dentity of St. Anthonyʹs School Officeʺ; ʺsetting a good example as a religion 

13    leaderʺ; bringing ʺa renewed sense of Christian [s]piritualityʺ; ʺcreating an 

14    atmosphere rich with a sense of Catholic Communityʺ; and ʺmaking religious 

15    values, attitude and behavior the focus of life at the School.ʺ  Daley Decl. ¶ 25, at 

16    Appʹx at 107.  The Schoolʹs faculty members gave her high marks as a ʺReligious 

17    Leader.ʺ  See, e.g., Mary Ann Driscollʹs Faculty Evaluation of Principal (the 

18    ʺDriscoll Evaluationʺ) at 1, at Appʹx at 113; Sister Lynne A. Lewisʹs Faculty 


                                                17 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    Evaluation of Principal (the ʺSister Lewis Evaluationʺ) at 1, at Appʹx 119; Sister 

 2    Daniel Catherine Connollyʹs Faculty Evaluation of Principal (the ʺSister Connolly 

 3    Evaluationʺ) at 1, at Appʹx 133; Carol McGuirkʹs Faculty Evaluation of Principal 

 4    (the ʺMcGuirk Evaluationʺ) at 1, at Appʹx at 143; Karen Ladolcettaʹs Faculty 

 5    Evaluation of Principal (the ʺLadolcetta Evaluationʺ) at 1, at Appʹx at 157; 

 6    Margaret Murphyʹs Faculty Evaluation of Principal (the ʺMurphy Evaluationʺ) 

 7    at 1, at Appʹx at 189. 


 8                  Following these evaluations, Fratelloʹs employment was renewed for a 

 9    three‐year term.  At the conclusion of that term in Spring 2011, however, the 

10    School declined to renew her contract.15  




                                                                  
          Because of the procedural status of the case, the defendantsʹ position as to why they 
          15

      did not renew Fratelloʹs contract is not entirely clear.  See Appelleeʹs Br. at 18 n.3 (noting 
      that ʺ[f]or purposes of this appeal, the Court must take [Fratelloʹs gender‐discrimination 
      and retaliation allegations] to be true,ʺ and asserting that ʺalthough it is irrelevant to the 
      question before the Courtʺ regarding the ministerial exception, Fratelloʹs employment 
      was terminated because she ʺengaged in insubordination towards the [P]astor of St. 
      Anthonyʹsʺ).  If, as the district court concluded, the ministerial exception applies, the 
      reason for her termination does not matter.  Had a religious reason been proffered, 
      however, our precedent suggests that a foray into the ministerial exception would 
      perhaps not be necessary.  See infra note 25. 


                                                                     18 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1    D. Procedural History 

 2          Fratello filed a complaint in the United States District Court for the 

 3    Southern District of New York seeking reinstatement and damages on the 

 4    ground that the defendants terminated her employment on the basis of gender 

 5    discrimination and retaliation, in violation of Title VII, 42 U.S.C. § 2000e et seq., 

 6    and New York State Executive Law § 296.  After finding that it could not 

 7    determine whether the ministerial exception applied to Fratelloʹs claims on a 

 8    motion to dismiss, the district court appropriately ordered discovery limited to 

 9    whether Fratello was a minister within the meaning of the exception. At the close 

10    of that limited discovery, the parties filed cross‐motions for summary judgment:  

11    The defendants sought summary judgment on all of Fratelloʹs claims based on 

12    the ministerial exception, an affirmative defense; Fratello sought summary 

13    judgment striking that defense on the ground that she was not a minister within 

14    the meaning of the exception.  The district court granted the defendantsʹ motion 

15    and awarded them summary judgment by opinion and order dated March 29, 




                                                 19 
       
                                                                                                               16‐1271 
                                                                                   Fratello v. Archdiocese of New York 
                                                                                                                       
 1    2016.  Fratello v. Roman Catholic Archdiocese of N.Y., 175 F. Supp. 3d 152, 168 

 2    (S.D.N.Y. 2016).16  This appeal followed. 


 3                                                                   DISCUSSION 

 4                  The sole question on appeal is whether Fratelloʹs employment‐

 5    discrimination claims are barred by the ministerial exception in light of the 

 6    Supreme Courtʹs unanimous decision in Hosanna‐Tabor, which addressed the 

 7    subject.  We conclude that they are. 


 8               I.         Standard of Review 

 9                  We review a district courtʹs award of summary judgment de novo, 

10    ʺconstru[ing] the evidence in the light most favorable to the [losing party]ʺ and 

11    ʺdrawing all reasonable inferences and resolving all ambiguities in [its] favor.ʺ  

12    Darnell v. Pineiro, 849 F.3d 17, 22 (2d Cir. 2017) (internal quotation marks 

13    omitted).  ʺWe affirm . . . only where ʹthere is no genuine dispute as to any 

14    material fact and the movant is entitled to judgment as a matter of law.ʹʺ  Id. 

15    (quoting Fed. R. Civ. P. 56(a)). 




                                                                  
         The district court declined to exercise supplemental jurisdiction over Fratelloʹs 
          16

      remaining state‐law claims.  See Fratello, 175 F. Supp. 3d at 168. 


                                                                         20 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1             II.          The Ministerial Exception 

 2                   The ministerial exception bars employment‐discrimination claims brought 

 3    by ministers against the religious groups that employ or formerly employed 

 4    them.  See Hosanna‐Tabor, 565 U.S. at 196 (ʺWhen a minister who has been fired 

 5    sues her church alleging that her termination was discriminatory, . . . [t]he 

 6    church must be free to choose those who will guide it on its way.ʺ).  This doctrine 

 7    addresses a tension between two core values underlying much of our 

 8    constitutional doctrine and federal law: equal protection and religious liberty.  

 9    Laws that prohibit various kinds of employment discrimination are intended to 

10    give effect to the equality principle.  As such, they are, as the Chief Justice 

11    writing for the Hosanna‐Tabor Court stated, ʺundoubtedly importantʺ to ʺsociety.ʺ  

12    Id. 


13                   The First Amendmentʹs religion clauses are also of fundamental 

14    importance.  Amongst other things, they have since their inception been 

15    understood to ensure the separation of church and state.17  See U.S. CONST. 


                                                                  
          Acknowledging that there are many ʺ[c]ompetingʺ conceptions of the phrase 
          17

      ʺseparation of church and state,ʺ we use it here only ʺas a shorthand for vague notions 
      of religious liberty as guaranteed in the First Amendment.ʺ  Douglas Laycock, The Many 
      Meanings of Separation, 70 U. CHI. L. REV. 1667, 1687 (2003). 


                                                                     21 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    amend. I (prohibiting any ʺlaw respecting an establishment of religion, or 

 2    prohibiting the free exercise thereofʺ). 


 3                  In the context of employment disputes, these two core values sometimes 

 4    conflict, and a balance must be struck.  Hosanna‐Tabor instructs that where a 

 5    defendant is able to establish that the ministerial exception applies, see Hosanna‐

 6    Tabor, 565 U.S. at 195 n.4 (explaining that the ministerial exception is an 

 7    affirmative defense), the ʺFirst Amendment has struck the balance for usʺ in 

 8    favor of religious liberty, id. at 196.   


 9    A. Historical Underpinnings18 

10                  As the Chief Justice explained on behalf of the Court in Hosanna‐Tabor, the 

11    ministerial exceptionʹs historical roots extend to the founding generation, which 

12    adopted the First Amendment ʺagainst th[e] backgroundʺ of ʺlife under the 

13    established Church of England.ʺ  Id. at 183.  Under English law, ʺthe monarch 

14    [was] the supreme head of the Church of Englandʺ with authority over its clergy, 

15    and the Parliament ʺset forth the doctrinal tenets of the Churchʺ and ʺprescribed 

16    the liturgy for religious worship.ʺ  Michael W. McConnell, Establishment and 

                                                                  
          As will become apparent, many of the following historical observations reflect those 
          18

      that the Chief Justice made for the Supreme Court in Hosanna‐Tabor, 565 U.S. at 182‐87. 


                                                                     22 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    Disestablishment at the Founding, Part I: Establishment of Religion, 44 WM. & MARY 

 2    L. REV. 2105, 2112‐13 (2003).  Significantly, ʺministers [were required] to conform 

 3    to these requirements, making the Church of England the sole institution for 

 4    lawful public worship.ʺ  Id. at 2113. 


 5                  ʺSeeking to escape the control of the national church, the Puritans fled to 

 6    New England, where they hoped to elect their own ministers and establish their 

 7    own modes of worship.ʺ  Hosanna‐Tabor, 565 U.S. at 182.  Quakers ʺsought 

 8    independenceʺ in Pennsylvania and Delaware.  Id. at 183.  Even Southern 

 9    colonists, who ʺbrought the Church of England with them[,] . . . sometimes 

10    chafed at the control exercised by the Crown,ʺ particularly when ʺ[c]ontroversies 

11    over the selection of ministers . . . arose in . . . Colonies with Anglican 

12    establishments,ʺ such as Virginia and North Carolina.  Id. 


13                  As the Chief Justice explained in Hosanna‐Tabor, by adopting the First 

14    Amendment, ʺthe founding generation sought to foreclose the possibility of a 

15    national church.ʺ  Id.19  To that end, the ʺReligion Clauses ensured that the new 


                                                                  
          Disestablishment at the state level was not, however, initially apparent.  ʺMost of 
          19

      [the thirteen original] colonies had an established church,ʺ each a specific Protestant 
      denomination, ʺsponsored and supported by the colonial governmentʺ:  ʺThe Church of 
      England was established in five southern colonies and in parts of New York,ʺ and ʺ[i]n 
       
                                                                     23 
       
                                                                                                                                                                    16‐1271 
                                                                                                                                        Fratello v. Archdiocese of New York 
                                                                                                                                                                                                    
1    Federal Government—unlike the English Crown—would have no role in filling 

2    ecclesiastical offices.  The Establishment Clause prevents the Government from 

3    appointing ministers, and the Free Exercise Clause prevents it from interfering 

4    with the freedom of religious groups to select their own.ʺ  Id. at 184. 


5                  ʺ[I]t was some time,ʺ though, before courts were required to address the 

6    tension between anti‐discrimination laws and ʺa churchʹs ability to select its own 

7    ministers.ʺ  Id. at 185.20  Following ʺthe passage of Title VII . . . and other 


                                                                                                                                                                                                     
     three New England colonies, the established church was chosen by local elections, . . . 
     nearly always won by [Puritan denominations].ʺ  Douglas Laycock, Church and State in 
     the United States: Competing Conceptions and Historic Changes, 13 IND. J. GLOBAL LEGAL 
     STUD. 503, 507 (2006).  Over time, though, ʺ[t]he dominant regional position of [the 
     Anglicans and Puritans] was threatened by continued immigration ofʺ members of 
     other Protestant denominations—particularly Baptists, Presbyterians, and other 
     ʺancestors of the [contemporary] evangelical movementʺ—that ʺdissented from the 
     teachings of the established church[es].ʺ  Id. at 508.  As these dissenting groups grew, 
     they ʺinsistedʺ on constitutional guarantees prohibiting established religion.  Id.  They 
     eventually succeeded, and ʺ[b]y 1834, no state in the Union would have an established 
     church, and the tradition of separation between church and state would seem an 
     ingrained and vital part of our constitutional system.ʺ  Michael W. McConnell, The 
     Origins and Historical Understanding of Free Exercise of Religion, 103 HARV. L. REV. 1409, 
     1437 (1990); see also id. at 1437‐43 (describing in detail the ʺevangelical movementʺ that 
     ʺdr[o]veʺ disestablishment in the states). 

         Although before Hosanna‐Tabor the Supreme Court had never explicitly recognized a 
         20

     ministerial exception, it had, as the Hosanna‐Tabor Court pointed out, ʺtouched upon the 
     issue indirectly . . . in the context of disputes over church propertyʺ in a series of cases 
     that ʺconfirm[ed] that it is impermissible for the government to contradict a churchʹs 
     determination of who can act as its ministers.ʺ  Hosanna‐Tabor, 565 U.S. at 185; see also 
     Watson v. Jones, 80 U.S. (13 Wall.) 679, 727 (1872) (explaining that ʺwhenever the 
      
                                                                                                  24 
      
                                                                                                                                                                    16‐1271 
                                                                                                                                        Fratello v. Archdiocese of New York 
                                                                                                                                                                                                    
1    employment discrimination laws,ʺ id. at 188, however, ʺcourts began to develop 

2    the constitutional doctrine we now call the ministerial exception,ʺ Christopher C. 

3    Lund, In Defense of the Ministerial Exception, 90 N.C. L. REV. 1, 20‐21 (2011) 

4    (reviewing earlier cases).  More than forty years ago, the Fifth Circuit held that 

5    the First Amendment requires that a ministerial exception be applied to Title VII 

6    claims.21  See McClure v. Salvation Army, 460 F.2d 553, 555 (5th Cir. 1972), cert. 

7    denied, 409 U.S. 896 (1972) (reasoning that ʺ[m]atters touchingʺ ʺ[t]he relationship 

8    between an organized church and its ministers . . . must necessarily be 

9    recognized as of prime ecclesiastical concernʺ because a churchʹs ʺminister is the 

                                                                                                                                                                                                     
     questions of discipline, or of faith, or ecclesiastical rule, custom, or law have been 
     decided by the highest of the[] church judicatories to which the matter has been carried, 
     the legal tribunals must accept such decisions as final, and as binding on them, in their 
     application to the case before themʺ); Kedroff v. Saint Nicholas Cathedral, 344 U.S. 94, 116 
     (1952) (recognizing ʺa spirit of freedom for religious organizations, an independence 
     from secular control or manipulation—in short, power to decide for themselves, free 
     from state interference, matters of church government as well as those of faith and 
     doctrineʺ); Serbian E. Orthodox Diocese v. Milivojevich, 426 U.S. 696, 724‐25 (1976) (holding 
     that, when ecclesiastical tribunals decide disputes related to ʺtheir own rules and 
     regulations for internal discipline and government, . . . the Constitution requires that 
     civil courts accept their decisions as binding upon themʺ). 

          A constitutionally derived ministerial exception is necessary in the context of Title 
         21

     VII because, although that statute exempts religious entities and educational 
     organizations with respect to religious‐discrimination claims, see 42 U.S.C. § 2000e‐1(a), 
     it does not exempt them from claims based on race, gender, or national origin.  See 
     Rayburn v. Gen. Conference of Seventh‐Day Adventists, 772 F.2d 1164, 1166 (4th Cir. 1985), 
     cert. denied, 478 U.S. 1020 (1986). 


                                                                                                  25 
      
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    chief instrument by which [it] seeks to fulfill its purposeʺ).  Over the next several 

 2    decades, we and every other Circuit to address the issue22 concluded that the 

 3    First Amendment requires a ministerial exception.  See Rweyemamu v. Cote, 520 

 4    F.3d 198, 204‐09 (2d Cir. 2008).  Then, in Hosanna‐Tabor, the Supreme Court 

 5    ʺagree[d]ʺ with the Courts of Appeals that there is ʺa ʹministerial exception,ʹ 

 6    grounded in the First Amendment, that precludes application of [employment‐

 7    discrimination] legislation to claims concerning the employment relationship 

 8    between a religious institution and its ministers.ʺ  Hosanna‐Tabor, 565 U.S. at 188. 


 9                  As the Court explained, because ʺ[t]he members of a religious group put 

10    their faith in the hands of their ministers,ʺ it would ʺintrude[] upon more than a 

11    mere employment decisionʺ to ʺ[r]equir[e] a church to accept or retain an 

12    unwanted minister, or [to] punish[] a church for failing to do so.ʺ  Id.  Either 

                                                                  
          See, e.g., Natal v. Christian & Missionary Alliance, 878 F.2d 1575, 1578 (1st Cir. 1989); 
          22

      Petruska v. Gannon Univ., 462 F.3d 294, 303‐07 (3d. Cir. 2006), cert. denied, 550 U.S. 2098 
      (2007); EEOC v. Roman Catholic Diocese, 213 F.3d 795, 800‐01 (4th Cir. 2000); Combs v. 
      Cent. Tex. Annual Conference, 173 F.3d 343, 345‐50 (5th Cir. 1999); Hollins v. Methodist 
      Healthcare, Inc., 474 F.3d 223, 225‐27 (6th Cir. 2007), cert. denied, 552 U.S. 857 (2007); 
      Schleicher v. Salvation Army, 518 F.3d 472, 475‐76 (7th Cir. 2008); Scharon v. St. Lukeʹs 
      Episcopal Presbyterian Hosps., 929 F.2d 360, 362‐63 (8th Cir. 1991); Werft v. Desert Sw. 
      Annual Conference, 377 F.3d 1099, 1100‐04 (9th Cir. 2004) (per curiam); Bryce v. Episcopal 
      Church, 289 F.3d 648, 655‐57 (10th Cir. 2002); Gellington v. Christian Methodist Episcopal 
      Church, Inc., 203 F.3d 1299, 1301‐04 (11th Cir. 2000); EEOC v. Catholic Univ., 83 F.3d 455, 
      460‐63 (D.C. Cir. 1996). 


                                                                     26 
       
                                                                                                      16‐1271 
                                                                          Fratello v. Archdiocese of New York 
                                                                                                              
1    action would ʺinterefere[] with the internal governance of the church, depriving 

2    [it] of control over selection of those who will personify its beliefs,ʺ23 in violation 

3    of both religion clauses:  ʺBy imposing an unwanted minister, the state [would] 

4    infringe[] the Free Exercise Clause, which protects a religious groupʹs right to 

5    shape its own faith and mission through its appointments,ʺ and by 

6    ʺdetermin[ing] which individuals will minister to the faithful,ʺ the state would 

7    ʺalso violate[] the Establishment Clause, which prohibits government 

8    involvement in such ecclesiastical decisions.ʺ  Id. at 188‐89. 




                                                                 
         Any autonomy that religious groups have over their internal affairs is premised on 
         23

     the ʺvoluntaryʺ decisions of individuals to engage in ʺreligious activity.ʺ  Douglas 
     Laycock, Towards a General Theory of the Religion Clauses: The Case of Church Labor 
     Relations and the Right to Church Autonomy, 81 COLUM. L. REV. 1373, 1403 (1981) (noting 
     that ʺ[t]he [Supreme] Court has repeatedly stated that all who join a church do so with 
     the implied consent to [the churchʹs] government, to which they are bound to submitʺ 
     (internal quotation marks omitted)).  Indeed, ʺwhat might be called institutional or 
     church autonomy is ultimately derived from individual rights.ʺ  Richard Schragger & 
     Micah Schwartzman, Against Religious Institutionalism, 99 VA. L. REV. 917, 920 (2013); see 
     also id. at 957‐59 (noting that the conception of a ʺchurch as a voluntary associationʺ of 
     individual conscience can be traced to the philosopher John Locke (citing John Locke, A 
     LETTER CONCERNING TOLERATION 28 (James H. Tully ed., 1983) (1629))); Noah Feldman, 
     The Intellectual Origins of the Establishment Clause, 77 N.Y.U. L. REV. 346, 378 (2002) (ʺBy 
     the late eighteenth century, some version of Lockeʹs basic view of the nature of liberty of 
     conscience had been formally embraced by nearly every politically active American 
     writing on the subject of religion and the state.ʺ). 


                                                                    27 
      
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    B. Effect of Hosanna‐Tabor 

 2                  This is our first occasion to address the scope of the ministerial exception 

 3    and apply it to a specific case with the benefit of Hosanna‐Tabor.24   


 4                  Before that decision, as noted above, we ʺformally adopt[ed] the 

 5    ministerial exceptionʺ in Rweyemamu, 520 F.3d at 207.  That appeal involved a 

 6    Catholic priestʹs Title VII racial‐discrimination claim against his former Diocese 

 7    and Bishop, ʺ[a]lleging that [they] . . . misapplied canon law in denying him a 

 8    requested promotion and, ultimately, in terminating him.ʺ  Id. at 199.  

 9    Addressing whether the ministerial exception barred his claims, we explained 

10    that the First Amendment required consideration of both the ʺʹfunctionʹ of an 

11    employee, rather than his title or the fact of his ordination,ʺ and also ʺthe type of 

12    claim asserted.ʺ  Id. at 208.  We explained that while ʺa lay employeeʹs 

13    relationship to his employer may be so pervasively religious that judicial 

14    interference in the form of a discrimination inquiry could run afoul of the 


                                                                  
          We have indeed addressed Hosanna‐Tabor once before, but did so principally to 
          24

      distinguish it from an Establishment Clause claim brought against a government 
      agency that barred religious services from being held at government‐owned facilities.  
      See Bronx Household of Faith v. Bd. of Educ., 750 F.3d 184, 200‐04 (2d Cir. 2014).  This is our 
      first opportunity to address the scope of the ministerial exception in light of Hosanna‐
      Tabor. 


                                                                     28 
       
                                                                                                            16‐1271 
                                                                                Fratello v. Archdiocese of New York 
                                                                                                                    
 1    Constitution,ʺ id. (internal quotation marks omitted),  an employee of any rank 
                                                                           25



 2    ʺin the church hierarchy . . . alleging particular wrongs by the church that are 

 3    wholly non‐religious in natureʺ—including, for example, certain common‐law 

 4    tort claims—ʺis surely not forbidden his day in court.ʺ Id.   


 5                  We concluded, though, that the particular facts of the case before us did 

 6    not require us then to ʺattempt to delineate the boundaries of the ministerial 

 7    exceptionʺ because the plaintiffʹs ʺTitle VII claim easily f[ell] within themʺ insofar 

 8    as he was ʺan ordained priest of the Roman Catholic Church,ʺ whose ʺduties 

 9    [were] determined by Catholic doctrine and . . . drawn into question in [the] 

10    caseʺ such that ʺimpermissible entanglement with religious doctrineʺ was 

11    unavoidable.  Id. at 209.  Indeed, ʺin order to prevail on his Title VII claim, he 

12    [would have had to] argue that the decision of the [religious authorities] was not 

13    only erroneous, but also pretextual.ʺ  Id.  We therefore held that his ʺclaim 

14    fail[ed] at its inceptionʺ ʺ[b]ecause Title VII [was] unconstitutional as applied in 

15    th[at] case.ʺ  Id. 




                                                                  
         We further noted that ʺeven when we permit suits by lay employees, we will not 
          25

      subject to examination the genuineness of a proffered religious reason for an 
      employment action.ʺ  Rweyemamu, 520 F.3d at 207. 

                                                                     29 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1          Our decision in Rweyemamu made clear that the question whether an 

 2    employee was a minister within the meaning of the exception turned principally 

 3    on the employeeʹs job functions, and that where such employees were found to 

 4    be ministers, they were barred from bringing Title VII claims against their 

 5    religious employers when their claims would ʺinexorably entangle [the court] in 

 6    doctrinal disputes.ʺ Id. at 208.  But the decision seemed (at least to some district 

 7    courts in this Circuit) to leave open the possibility that some employment‐

 8    discrimination claims by ministers might not be barred if excessive entanglement 

 9    could be avoided in the particular case.  See, e.g., Rojas v. Roman Catholic Diocese of 

10    Rochester, 557 F. Supp. 2d 387, 398 n.8 (W.D.N.Y. 2008) (ʺinterpret[ing] th[e] 

11    holding [of Rweyemamu] to mean that, in this Circuit, the ministerial exception 

12    does not necessarily apply to claims involving the hiring or firing of a minister, 

13    unless the hiring or firing involves issues of a religionʺ); Redhead v. Conference of 

14    Seventh‐Day Adventists, 566 F. Supp. 2d 125, 132 (E.D.N.Y. 2008) (concluding in 

15    light of Rweyemamu that ʺan examination not just of [the] plaintiffʹs function 

16    [was] required, but also of the nature of [her Title VII] claimʺ to determine 

17    whether ʺthe dispute in this case is such that its resolution inevitably will . . . 

18    impermissibly entangl[e] the court in matters of religious doctrineʺ). 


                                                 30 
       
                                                                                             16‐1271 
                                                                 Fratello v. Archdiocese of New York 
                                                                                                     
 1          In Hosanna‐Tabor, however, the Supreme Court made clear that those 

 2    properly characterized as ʺministersʺ are flatly barred from bringing 

 3    employment‐discrimination claims against the religious groups that employ or 

 4    formerly employed them.  See Hosanna‐Tabor, 565 U.S. at 194.  As the Supreme 

 5    Court explained, the ministerial exceptionʹs purpose ʺis not to safeguard a 

 6    churchʹs decision to fire a minister only when it is made for a religious reason,ʺ 

 7    but to ʺensure[] that the authority to select and control who will minister to the 

 8    faithful—a matter strictly ecclesiastical—is the churchʹs alone.ʺ  Id. at 194‐95 

 9    (internal quotation marks and citation omitted). 


10          Armed only with the law as written and the tools of judicial reasoning, 

11    courts are ill‐equipped to assess whether, and to what extent, an employment 

12    dispute between a minister and his or her religious group is premised on 

13    religious grounds.  See Paul Horwitz, Act III of the Ministerial Exception, 106 NW. 

14    U. L. REV. 973, 979 (2012) (asserting that Hosanna‐Tabor ʺconfirmedʺ the principle 

15    that ʺjudges cannot evaluate the kinds of religious questions that come up in 

16    employment discrimination cases involving ministerial employeesʺ because they 

17    ʺare simply incompetent to address themʺ).  Judges are not well positioned to 

18    determine whether ministerial employment decisions rest on practical and 


                                                31 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    secular considerations or fundamentally different ones that may lead to results 

 2    that, though perhaps difficult for a person not intimately familiar with the 

 3    religion to understand, are perfectly sensible—and perhaps even necessary—in 

 4    the eyes of the faithful.  In the Abrahamic religious traditions, for instance, a 

 5    stammering Moses was chosen to lead the people, and a scrawny David to slay a 

 6    giant.26 


 7                  The notion of judicial incompetence with respect to strictly ecclesiastical 

 8    matters can be traced at least as far back as James Madison, ʺthe leading architect 

 9    of the religious clauses of the First Amendment.ʺ  Ariz. Christian Sch. Tuition Org. 

10    v. Winn, 563 U.S. 125, 141 (2011) (quoting Flast v. Cohen, 392 U.S. 83, 103 (1968)).  

11    He argued against a proposed tax bill in Virginia to aid Christian religious 

12    teachers because, among other things, the proposed legislation: 


13                  implie[d]  either  that  the  Civil  Magistrate  is  a  competent  Judge  of 
14                  Religious truth; or that he may employ Religion as an engine of Civil 
                                                                  
        26  These examples, used for illustrative purposes, are obviously arbitrary and 
      simplistic.  Maybe, for example, there were good practical reasons for those choices.  
      But this is neither the time nor the place to comment on them further.  That is the point:  
      This is not the time, because a court is virtually never the place, to analyze the grounds 
      for a religious groupʹs reasons for selecting its ministers.  See Hosanna‐Tabor, 565 U.S. at 
      194‐95.  We say ʺvirtually neverʺ because we are unable, with necessarily limited 
      knowledge, to exclude entirely the possibility that there are situations in which courts 
      may be called upon to consider such questions. 


                                                                     32 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1          policy.    The  first  is  an  arrogant  pretension  falsified  by  the 
 2          contradictory  opinions  of  Rulers  in  all  ages,  and  throughout  the 
 3          world[;]  [t]he  second  an  unhallowed  perversion  of  the  means  of 
 4          salvation. 

 5    Walz v. Tax Commʹn of N.Y., 397 U.S. 664, 722 (1970) (Douglas, J., dissenting) 

 6    (quoting James Madison, Memorial and Remonstrance Against Religious 

 7    Assessments, 2 THE WRITINGS OF JAMES MADISON 183‐91 (G. Hunt ed., 1901)); see 

 8    also Ariz. Christian Sch. Tuition Org., 563 U.S. at 162‐68 (Kagan, J., dissenting) 

 9    (providing historical context for Madisonʹs argument). 


10          In light of these concerns, the Supreme Court in Hosanna‐Tabor made clear 

11    that the First Amendment does not tolerate a judicial remedy for any minister 

12    claiming employment discrimination against his or her religious group, 

13    regardless of the groupʹs asserted reason (if any) for the adverse employment 

14    action.  See Hosanna‐Tabor, 565 U.S. at 194 (explaining that with respect to 

15    ministers, the First Amendment bars an order of reinstatement, which would 

16    ʺrequire[] the Church to accept a minister it did not want,ʺ and damages, which 

17    ʺwould operate as a penalty on the Church for terminating an unwanted 

18    ministerʺ). 


19          Therefore, whether the ministerial exception bars employment‐

20    discrimination claims against a religious organization depends entirely on 
                                                 33 
       
                                                                                                      16‐1271 
                                                                          Fratello v. Archdiocese of New York 
                                                                                                              
1    whether the employee qualifies as a ʺministerʺ within the meaning of the 

2    exception.  See id. at 190‐91.27  But that is hardly a question that admits of an easy 

3    or mechanical method for deriving an answer. 


4                  Indeed, the Supreme Courtʹs opinion in Hosanna‐Tabor—unanimous with 

5    two concurring opinions subscribed to by three Justices—is not without its 

6    Delphic qualities.  The Chief Justice explained that the Court was ʺreluctant . . . to 

7    adopt a rigid formula for deciding when an employee qualifies as a minister.  It 

8    [was] enough for [it] to conclude, in [its] first case involving the ministerial 

9    exception, that the exception covers [the teacher‐plaintiff in that case], given all 
                                                                 
         There may in some instances be a threshold question as to whether the employer is a 
         27

     religious group within the meaning of the ministerial exception.  See, e.g., Conlon v. 
     InterVarsity Christian Fellowship, 777 F.3d 829, 833‐34 (6th Cir. 2015) (concluding that a 
     Christian organization could ʺassert the ministerial exceptionʺ because, though not a 
     church, it was nonetheless a ʺreligious groupʺ insofar as it sought ʺto advance the 
     understanding and practice of Christianity in colleges and universitiesʺ).  We are not, 
     for example, called upon today—as we have been in the past—to decide whether a 
     chapter of Alcoholics Anonymous (ʺA.A.ʺ) is a religious group for these or similar 
     purposes.  Cf. DeStefano v. Emergency Hous. Grp., Inc., 247 F.3d 397, 406 (2d Cir. 2001) 
     (noting that we had previously ʺheld that a county government agency violated the 
     Establishment Clause when it conditioned the plaintiffʹs criminal probation on his 
     participation in A.A.ʺ (citing Warner v. Orange Cnty. Depʹt of Prob., 115 F.3d 1068, 1075‐
     76 (2d Cir. 1997), reaffʹd after remand, 173 F.3d 120 (2d Cir. 1999), cert. denied, 528 U.S. 
     1003 (1999))); see also id. at 407 (citing Griffin v. Coughlin, 673 N.E.2d 98, 103, 88 N.Y.2d 
     674, 683, 649 N.Y.S.2d 903, 908 (1996), cert. denied, 519 U.S. 1054 (1997) (holding that the 
     A.A. materials in the record ʺdemonstrate[d] beyond peradventure that doctrinally and 
     as actually practiced in the 12‐step methodology, adherence to the A.A. fellowship 
     entails engagement in religious activity and religious proselytizationʺ)). 


                                                                    34 
      
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    the circumstances of her employment.ʺ  Id. at 190.  The Court then identified 

 2    various factors it considered in making that judgment with respect to a former 

 3    fourth‐grade teacher of a church‐run Missouri Synod Lutheran school:  ʺIn light 

 4    of these considerations—[1] the formal title given [to the teacher‐plaintiff] by the 

 5    Church, [2] the substance reflected in that title, [3] her own use of that title, and 

 6    [4] the important religious functions she performed for the Church—we 

 7    conclude that [she] was a minister covered by the ministerial exception.ʺ  Id. at 

 8    192.28  Thus, Hosanna‐Tabor instructs only as to what we might take into account 

 9    as relevant, including the four considerations on which it relied; it neither limits 

10    the inquiry to those considerations nor requires their application in every case. 


11                  We thus set forth on our journey with only limited direction from the 

12    Supreme Courtʹs controlling opinion in Hosanna‐Tabor.  But in finding our way, 

13    as will appear, we receive and accept substantial further guidance from the 

14    concurrence of Justice Alito, in which Justice Kagan joined.  See id. at 198‐206 

15    (Alito, J., concurring).  We refer to it frequently below not because we are bound 
                                                                  
          The Supreme Court in Hosanna‐Tabor concluded that: (1) the plaintiffʹs formal title 
          28

      was ʺMinister of Religion, Commissionedʺ; (2) that title ʺreflected a significant degree of 
      religious training followed by a formal process of commissioningʺ; (3) she ʺheld herself 
      out as a minister of the Church by accepting the formal call to religious serviceʺ; and (4) 
      ʺ[her] job duties reflected a role conveying the Churchʹs message and carrying out its 
      mission.ʺ  Hosanna‐Tabor, 565 U.S. at 191‐92. 

                                                                     35 
       
                                                                                                16‐1271 
                                                                    Fratello v. Archdiocese of New York 
                                                                                                        
 1    to follow it—of course we are not—but because we find its analysis both 

 2    persuasive and extremely helpful.   


 3          Justice Alito pointed out that a formal title indicating that the plaintiff is 

 4    playing a religious role, though often relevant, ʺis neither necessary nor 

 5    sufficient,ʺ id. at 202 (Alito, J., concurring), and that ʺcourts should focus on the 

 6    function performed by persons who work for religious bodies,ʺ id. at 198 (Alito, 

 7    J., concurring).  Although each of the four considerations cited in the Chief 

 8    Justiceʹs opinion were in that case relevant, Justice Alito explained, ʺit would be a 

 9    mistake if the term ʹministerʹ or the concept of ordination were viewed as central 

10    to the important issue of religious autonomy that is presented inʺ ministerial‐

11    exception cases.  Id. (Alito, J., concurring); see also Rweyemamu, 520 F.3d at 206 

12    (ʺnot[ing] that the term ʹministerial exceptionʹ is judicial shorthand . . . [that] is 

13    impreciseʺ because the exception covers ʺmore than just ʹministersʹʺ).  ʺ[M]ost 

14    faiths do not employ the term ʹminister,ʹ and some eschew the concept of formal 

15    ordinationʺ; other ʺfaiths consider the ministry to consist of all or a very large 

16    percentage of their members.ʺ  Hosanna‐Tabor, 565 U.S. at 202 (Alito, J., 

17    concurring). 




                                                 36 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1                  We agree.  Where, as here, the four considerations are relevant in a 

 2    particular case, ʺcourts should focusʺ primarily ʺon the function[s] performed by 

 3    persons who work for religious bodies.ʺ  Id. at 198 (Alito, J., concurring); see also 

 4    Cannata v. Catholic Diocese of Austin, 700 F.3d 169, 177 (5th Cir. 2012) (applying 

 5    the ministerial exception to a church music director, noting that ʺit [was] enough 

 6    . . . that . . . [he] played an integral role in the celebration of Mass and that by 

 7    playing the piano during services, [he] furthered the mission of the church and 

 8    helped convey its messageʺ); Temple Emanuel of Newton v. Mass. Commʹn Against 

 9    Discrim., 975 N.E.2d 433, 443, 463 Mass. 472, 486 (2012) (applying the ministerial 

10    exception to a teacher at a Jewish school because ʺshe taught religious subjects at 

11    a school that functioned solely as a religious school,ʺ even though ʺshe was not a 

12    rabbi, was not called a rabbi, . . . did not hold herself out as a rabbi,ʺ and the 

13    record did not disclose whether she had received ʺreligious trainingʺ).29  It is the 

14    relationship between the activities the employee performs for her employer, and 
                                                                  
           Fratello proposes a novel two‐prong test under which an employee is a minister only 
          29

      if (1) ʺthe parties mutually bargained forʺ a position filled by ʺa credentialed ministerʺ 
      rather than simply a bona fide occupational qualification; and (2) the religious 
      organizationʹs adverse action is related to its internal governance or religious beliefs.  
      Appellantʹs Br. at 3‐4.  We reject this test because it finds no basis in law.  Indeed, in 
      some respects it directly contravenes Hosanna‐Tabor; the second prong of Fratelloʹs test, 
      for example, would require us to consider the nature of the employment dispute, an 
      inquiry foreclosed by Hosanna‐Tabor, 565 U.S. at 194‐95. 


                                                                     37 
       
                                                                                                              16‐1271 
                                                                                  Fratello v. Archdiocese of New York 
                                                                                                                      
 1    the religious activities that the employer espouses and practices, that determines 

 2    whether employment‐discrimination laws implicate the religious groupʹs First 

 3    Amendment rights by interfering with its freedom to exercise its religion, or 

 4    establishing in that religionʹs stead other beliefs or practices.30 


 5             III.         Application 

 6                    Applying these principles here, we conclude that the ministerial exception 

 7    bars Fratelloʹs employment‐discrimination claims against the Archdiocese, the 

 8    Church, and the School, all of which are religious groups within the meaning of 

 9    the ministerial exception.  Although her formal title—ʺlay principalʺ—does not 

10    connote a religious role, the record makes clear that she served many religious 

11    functions to advance the Schoolʹs Roman Catholic mission. 


12                    In so concluding, though, we do not accept the defendantsʹ argument that 

13    all parochial‐school principals should be presumed to be ministers within the 
                                                                  
          30    As Justice Alito explained, 

                      The First Amendment protects the freedom of religious groups to engage 
                      in  certain  key  religious  activities,  including  the  conducting  of  worship 
                      services and other religious ceremonies and rituals, as well as the critical 
                      process  of  communicating  the  faith.    Accordingly,  religious  groups  must 
                      be  free  to  choose  the  personnel  who  are  essential  to  the  performance  of 
                      these functions. 

          Hosanna‐Tabor, 565 U.S. at 199 (Alito, J., concurring). 


                                                                     38 
       
                                                                                              16‐1271 
                                                                  Fratello v. Archdiocese of New York 
                                                                                                      
 1    meaning of the exception.  We think that any such categorical presumption runs 

 2    counter to the teaching of Hosanna‐Tabor, in which the Supreme Court looked to 

 3    the specific circumstances of the plaintiffʹs employment to determine whether 

 4    she was a minister.  See Hosanna‐Tabor, 565 U.S. at 190‐92 (refusing ʺto adopt a 

 5    rigid formulaʺ and considering ʺall the circumstancesʺ of the plaintiffʹs 

 6    employment).  Although parochial‐school principals may typically qualify as 

 7    ʺministersʺ within the meaning of the exception, see, e.g., Dayner v. Archdiocese of 

 8    Hartford, 23 A.3d 1192, 1205, 301 Conn. 759, 779 (2011) (determining that ʺthe 

 9    plaintiffʹs duties as a Catholic school principal render her a ministerial 

10    employeeʺ), some may perform few such religious functions—some, perhaps, 

11    none at all.  In each case, therefore, we must assess the specific circumstances of 

12    employment.  We do so here in light of the four considerations articulated in 

13    Hosanna‐Tabor, 565 U.S. at 192, on which the district court relied, see Fratello, 175 

14    F. Supp. 3d at 165‐68, because they are adequate to resolve the particular 

15    circumstances of this case. 


16    A. Formal Title 

17          We first conclude that the employeeʹs ʺformal title,ʺ Hosanna‐Tabor, 565 

18    U.S. at 192, weighs against application of the ministerial exception because 


                                                39 
       
                                                                                                           16‐1271 
                                                                               Fratello v. Archdiocese of New York 
                                                                                                                   
1    Fratelloʹs title, ʺlay principal,ʺ  does not suggest that she was in effect a member 
                                                                    31



2    of the clergy or that she performed religious functions on behalf of the School.  

3    The teacher‐plaintiff in Hosanna‐Tabor, by contrast, was a ʺcalledʺ teacher, as 

4    distinct from a ʺlayʺ teacher.  Id. at 177 (explaining that ʺ[t]he Synod classifie[d] 

5    teachers into two categories: ʹcalledʹ and ʹlayʹʺ); see also id. at 191 (noting that the 

6    teacher‐plaintiffʹs formal title was ʺMinister of Religion, Commissionedʺ). 


7                  Fratello would end the analysis here.  She contends that the use of the title 

8    ʺlay principalʺ—rather than ʺreligious principalʺ—reflects a clear distinction 

9    between laity and clergy that precludes application of the ministerial exception.32  


                                                                 
         We derive the title ʺlay principalʺ from Fratelloʹs employment contract, which was 
         31

     entitled ʺContract of Employment for Lay Principals.ʺ  Lay Contract, at Appʹx at 84.  
     Beyond that contractʹs title, however, there is little evidence that she was called ʺlay 
     principalʺ rather than just ʺprincipal.ʺ  The body of her employment contract simply 
     uses the term ʺprincipal,ʺ see id. ¶¶ 2‐4, at Appʹx at 84‐85, and the Manual does not 
     appear to distinguish between lay principals and religious principals, see e.g., Manual 
     ¶¶ 320, 322, 324, 326 (referring simply to ʺprincipalʺ), at Appʹx at 135‐37.  Nor do we 
     understand that the teachers or students referred to her as ʺlay principalʺ as opposed to 
     the ʺprincipal.ʺ  Nonetheless, we assume here that her formal title was ʺlay principal.ʺ 
      32 The record does reflect certain distinctions between a person identified as a ʺlayʺ 

     principal and one identified as a ʺreligiousʺ principal.  Compare Ministerial Agreement 
     for Religious in the Archdiocese, at Appʹx 166‐68, with Lay Contract, Appʹx at 169‐70.  
     The defendants assert that this distinction has nothing to do with a principalʹs job 
     functions, but merely reflects a difference in the recruitment pool from which particular 
     principals are selected:  A ʺreligious principalʺ is so titled because the individual is a 
     member of a religious order (a nun, for example) who serves the school by agreement of 
     her order, whereas a ʺlay principalʺ is not a member of a religious order.  True or not, 
      
                                                                         40 
      
                                                                                                                                                                     16‐1271 
                                                                                                                                         Fratello v. Archdiocese of New York 
                                                                                                                                                                                                     
 1    In other words, she seems to suggest that the formal use of the term ʺlayʺ eclipses 

 2    any religious functions she may have performed in her position.  This argument 

 3    fails for at least two reasons. 


 4                  First, ʺa title,ʺ though ʺsurely relevant,ʺ is not ʺby itselfʺ dispositive.  Id. at 

 5    193; see also id. at 202 (Alito, J., concurring) (noting that ʺa [religious] title is 

 6    neither necessary nor sufficientʺ); Rweyemamu, 520 F.3d at 206‐07 (noting that the 

 7    ministerial exception has been applied to a press secretary, Jewish nursing‐home 

 8    staff, and a music director).  We cannot accept the notion that by doing no more 

 9    than changing the title of an employee, a religious‐group employer can change 

10    its employeeʹs rights under the federal employment‐discrimination laws.  It 

11    cannot insulate itself from that sort of liability by bestowing hollow ministerial 

12    titles upon many or all of its employees.  Nor would plainly secular titles (by 

13    themselves) prevent application of the ministerial exception.  We think the 

14    substance of the employeesʹ responsibilities in their positions is far more 

15    important. 




                                                                                                                                                                                                      
      this does not alter our conclusion that Fratelloʹs formal title, ʺlay principal,ʺ weighs 
      against ministerial status.  That weight, though, is limited. 


                                                                                                   41 
       
                                                                                             16‐1271 
                                                                 Fratello v. Archdiocese of New York 
                                                                                                     
 1          Second, adopting Fratelloʹs approach would in effect penalize religious 

 2    groups for allowing laypersons to participate in their ministries and thus create 

 3    an incentive for religious organizations to bar laity from substantial ʺrole[s] in 

 4    conveying the [organizationʹs] message and carrying out its mission.ʺ  Hosanna‐

 5    Tabor, 565 U.S. at 192.  And it would in effect give preference to religious groups 

 6    that have formal ordination processes over those that do not.  See id. at 198, 202 & 

 7    n.3 (Alito, J., concurring) (noting that ʺthe concept of ordination as understood by 

 8    most Christian churches and by Judaism has no clear counterpart in some 

 9    Christian denominations and some other religions,ʺ such as Islam, in which 

10    ʺthere is no class or profession of ordained clergyʺ because ʺevery Muslim can 

11    perform the religious ritesʺ (internal quotation marks omitted)); see also Larsen v. 

12    Valente, 456 U.S. 228, 244 (1982) (ʺThe clearest command of the Establishment 

13    Clause is that one religious denomination cannot be officially preferred over 

14    another.ʺ). 


15          Thus, contrary to Fratelloʹs contention, we are confident that our analysis 

16    does not end because the formal title ʺlay principalʺ does not connote that she 

17    was a minister.   




                                                42 
       
                                                                                                       16‐1271 
                                                                           Fratello v. Archdiocese of New York 
                                                                                                               
 1    B. Substance Reflected in the Title 

 2                  We also consider in this case ʺthe substance reflected in th[e formal] title.ʺ  

 3    Hosanna‐Tabor, 565 U.S. at 192.  Although a close question, we think this 

 4    consideration cuts in favor of applying the ministerial exception here. 


 5                  On the one hand, candidates applying for a ʺlay principalʺ position at the 

 6    School are not required to meet any religious‐education requirements.  Indeed, 

 7    Fratelloʹs academic credentials are in education, and she has no formal training 

 8    in religion or theology.  Cf. id. at 191 (explaining that that the teacher‐plaintiffʹs 

 9    commission as a ʺMinister of Religionʺ required ʺeight college‐level courses in 

10    [religious] subjectsʺ and ʺelection by the congregation, which recognized Godʹs 

11    call to her to teachʺ). 


12                  On the other hand, the record reflects that the Schoolʹs principal must be a 

13    ʺpracticing Catholic in union with Rome, with a commitment to the teachings of 

14    the Church and to the development of [a] Christian spirit and a community of 

15    faith within [the] school.ʺ  Manual ¶ 328, at Appʹx at 138.  He or she should, at 

16    least in theory,33 ʺ[c]omplet[e] . . . Levels I and II of the Catechist Certification 

                                                                  
          As noted above, we assume that the certification requirement was not enforced with 
          33

      respect to Fratello. 


                                                                     43 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1    Program . . . by the [end] of [his or her] fourth year of service.ʺ  Id.  The principal 

 2    must also ʺ[d]emonstrate proficiencyʺ in a number of religious areas: 

 3    ʺ[e]mbody[ing] Christ‐centered principles,ʺ ʺ[e]ncourag[ing] the spiritual growth 

 4    . . . of each and every student,ʺ ʺ[e]xercis[ing] spiritual leadership to ensure a 

 5    thriving Catholic school community,ʺ and exhibiting a ʺ[w]illingness to promote 

 6    Catholic education.ʺ  Job Summary and Qualifications, at Appʹx at 243.  These 

 7    requirements help ensure that the principal is able to provide ʺCatholic 

 8    [l]eadershipʺ to the Schoolʹs faculty, students, and community.  Manual ¶ 322, at 

 9    Appʹx at 133. 


10          Thus, although according to the record a ʺlay principalʺ is not strictly 

11    required to meet any formal religious‐education requirements, the substance 

12    reflected in that title as used by the defendants and conveyed to the plaintiff 

13    entails proficiency in religious leadership, which we think is evidence in favor of 

14    applying the ministerial exception here. 


15    C. Fratelloʹs Use of the Title 

16          We also think that the employeeʹs ʺuse of th[e] titleʺ principal (ʺlayʺ or 

17    otherwise), Hosanna‐Tabor, 565 U.S. at 192, weighs in favor of applying the 

18    ministerial exception here.  Although Fratello did not accept a formal call to 

                                                 44 
       
                                                                                              16‐1271 
                                                                  Fratello v. Archdiocese of New York 
                                                                                                      
 1    religious service, cf. id. at 192, the record discloses that she understood that she 

 2    would be perceived as a religious leader.  The Archdiocese describes acceptance 

 3    of the principal position as ʺaccept[ing] the vocation and challenge of leadership 

 4    in Catholic education.ʺ  Cover Letter from Edward Cardinal Egan (Dec. 2006), at 

 5    Appʹx at 110.  And when Fratello was applying for the position of principal, she 

 6    sent her references a recommendation form indicating that she was applying for 

 7    an ʺimportant leadership roleʺ with the Archdiocese.  Reference Request, at 

 8    Appʹx at 190.  Indeed, as principal, Fratello ʺpersonif[ied]ʺ the Schoolʹs ʺbeliefs,ʺ 

 9    Hosanna‐Tabor, 565 U.S. at 188, inasmuch as she presented herself to the School 

10    community and the public as a spiritual leader.  She led school prayers, 

11    conveyed religious messages in speeches and writings, and expressed the 

12    importance of Catholic prayer and spirituality in newsletters to parents.  


13    D. Functions Performed 

14          In our view, the most important consideration in this case is whether, and 

15    to what extent, the plaintiff ʺperformedʺ ʺimportant religious functions . . . for 

16    [her religious organization].ʺ  Hosanna‐Tabor, 565 U.S. at 192.  We think the record 

17    establishes beyond doubt that, as principal, Fratello ʺconvey[ed]ʺ the Schoolʹs 

18    Roman Catholic ʺmessage and carr[ied] out its mission,ʺ id., insofar as she: 


                                                45 
       
                                                                                               16‐1271 
                                                                   Fratello v. Archdiocese of New York 
                                                                                                       
 1    (1) consistently managed, evaluated, and worked closely with teachers to execute 

 2    the Schoolʹs religious education mission; (2) led daily prayers for students over 

 3    the loudspeaker, and other prayers at various ceremonies for faculty and 

 4    students; (3) supervised and approved the selection of hymns, decorations, and 

 5    lay persons chosen to recite prayer at annual special Masses; (4) encouraged and 

 6    supervised teachersʹ integration of Catholic saints and religious values in their 

 7    lessons and classrooms; (5) kept families connected to their studentsʹ religious 

 8    and spiritual development through the newsletter; and (6) delivered 

 9    commencement speeches and yearbook messages that were religious in nature. 


10          Not only did Fratello perform all these functions, she was also evaluated 

11    on the quality of that performance.  Her supervisors and faculty commended her 

12    earlier in her tenure for ʺsetting a good example as a religion leaderʺ and 

13    ʺmaking religious values . . . the focus of life at the School.ʺ  Daley Decl. ¶ 25, at 

14    Appʹx at 107.  They also praised her for ʺfoster[ing] a Christian atmosphere,ʺ 

15    ʺgiv[ing] priority to a comprehensive religious education programʺ by 

16    ʺencouraging communal worship,ʺ ʺensur[ing] that religion classes [were] taught 

17    by knowledgeable and committed Catholics,ʺ and ʺprovid[ing] for religious 

18    growth among staff members.ʺ  Pastor Evaluation at 1‐2, at Appʹx at 198‐99; see 


                                                 46 
       
                                                                                                                 16‐1271 
                                                                                     Fratello v. Archdiocese of New York 
                                                                                                                         
 1    also Driscoll Evaluation at 1, at Supp. Appʹx at 113; Sister Lewis Evaluation at 1, 

 2    at Supp. Appʹx at 119; Sister Connolly Evaluation at 1, at Supp. Appʹx at 133; 

 3    McGuirk Evaluation at 1, at Supp. Appʹx at 143; Ladolcetta Evaluation at 1, at 

 4    Supp. Appʹx at 157; Murphy Evaluation at 1, at Supp. Appʹx at 189. 


 5                  Thus, Fratello ʺperformedʺ several ʺimportant religious functionsʺ as the 

 6    Schoolʹs principal.  Hosanna‐Tabor, 565 U.S. at 192.34  This fundamental 

 7    consideration therefore weighs strongly in favor of applying the ministerial 

 8    exception. 


 9                                                                   *    *     * 


10                  The irony is striking.  We rely in part on Fratelloʹs supervisorsʹ and faculty 

11    officialsʹ prior praise of her performance of her religious responsibilities as proof 

12    that she could be fired for the wrong reason or without any reason at all.  In our 

                                                                  
          We do not think it is material in this case that Fratello also performed many secular 
          34

      administrative duties such as ʺ[p]ersonnel [m]anagement,ʺ ʺ[o]ffice [m]anagement,ʺ 
      ʺ[p]ublic and [c]ommunity [r]elations,ʺ ʺ[b]udget and [f]iscal [m]anagement,ʺ ʺ[t]eacher 
      [d]evelopment,ʺ and ʺ[e]valuation of [s]tudents,ʺ Manual ¶¶ 324, 326, at Appʹx at 134‐
      35, because the ʺministerial exceptionʺ is not ʺlimited to those employees who perform 
      exclusively religious functionsʺ; even ʺ[t]he heads of congregations . . . have a mix of 
      duties, including secular ones.ʺ  Hosanna‐Tabor, 565 U.S. at 193 (internal quotation 
      marks omitted).  Indeed, the majority of the Hosanna‐Tabor plaintiffʹs responsibilities 
      were secular.  See id. (noting that her ʺreligious duties consumed only 45 minutes of 
      each workdayʺ). 


                                                                          47 
       
                                                                                             16‐1271 
                                                                 Fratello v. Archdiocese of New York 
                                                                                                     
 1    inquiry, the nature of her duties trumps her apparent ability to perform them.  

 2    This case thus lies at the center of the tension between an employerʹs right to 

 3    freedom of religion and an employeeʹs right not to be unlawfully discriminated 

 4    against.  The ministerial exception, as we understand it to be interpreted by the 

 5    Supreme Court, resolves that tension in this case against Fratello and in favor of 

 6    the Archdiocese, the Church, and the School.  Indeed, the Supreme Court has 

 7    told us that, because, as we conclude, she is a minister within the meaning of the 

 8    exception, the ʺFirst Amendment has struck the balance for us.ʺ  Id. at 196. 


 9                                      CONCLUSION 

10          In sum, then, we conclude that although Fratelloʹs formal title was not 

11    inherently religious, the record makes clear that she held herself out as a spiritual 

12    leader of the School and performed many important religious functions to 

13    advance its Roman Catholic mission.  The ministerial exception thus bars her 

14    employment‐discrimination claims because she was a minister within the 

15    meaning of the exception. We therefore AFFIRM the judgment of the district 

16    court. 




                                               48